DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

May 11, 2016

FROM:

Vikki Wachino, Director
Center for Medicaid and CHIP Services

SUBJECT:

Maternal Depression Screening and Treatment: A Critical Role for Medicaid
in the Care of Mothers and Children

Introduction
This Informational Bulletin discusses the importance of early screening for maternal depression
and clarifies the pivotal role Medicaid can play in identifying children with mothers who
experience depression and its consequences, and connecting mothers and children to the help
they need. State Medicaid agencies may cover maternal depression screening as part of a wellchild visit. In addition, states must cover any medically necessary treatment for the child as part
of the Early and Periodic Screening, Diagnostic and Treatment (EPSDT) benefit.
Prevalence and Impact of Maternal Depression
Maternal depression is a serious and widespread condition that not only affects the mother, but
may have a lasting, detrimental impact on the child’s health. Maternal depression presents a
significant early risk to proper child development, the mother-infant bond, and the family.
Maternal depression screening and treatment is an important tool to protect the child from the
potential adverse physical and developmental effects of maternal depression. According to the
American Academy of Pediatrics (AAP), screening mothers for maternal depression is a best
practice for primary care pediatricians caring for infants and their families 1 and can be integrated
into the well-child care schedule, as well as included in the prenatal visit.
Maternal depression is characterized by a spectrum of severity: the common “maternity blues” or
“baby blues” are usually gone after a few days or one to two weeks and are helped with
reassurance and support for the mother. This is distinct from postpartum depression and postpartum psychosis (the most serious condition), which meet specific diagnostic criteria. 2
According to AAP, it has been estimated that 5 percent to 25 percent of all pregnant, postpartum
and parenting women have some type of depression depending on the population surveyed.
“Maternal depression” in this guidance encompasses the full spectrum of severity, not only the
most severe diagnoses. Mothers who have low incomes are more likely to experience some form
of depression than the general population of mothers. For low-income women, rates of
depressive symptoms are reported to be between 40 percent and 60 percent. 3 There are estimates
that 11 percent of infants in families with incomes below the federal poverty level live with a
mother who has severe depression and that more than half (55 percent) of all infants living in
poverty are being raised by mothers with some form of depression. 4
In light of recent evidence that children living with mothers with depression may be at risk for
long-term physical and behavioral health consequences, the importance of screening and treating

CMCS Informational Bulletin - Page 2
maternal depression is clear. As Harvard University’s Center on the Developing Child indicated
in 2009, children raised by a clinically depressed mothers may perform lower on cognitive,
emotional, and behavioral assessments than children of non-depressed caregivers, and are at risk
for later mental health problems, social adjustment difficulties, and difficulties in school. 5 The
risk to the child may depend on the severity of the maternal depression, but timely screening and
appropriate treatment can reduce maternal depression and its consequences.
According to the AAP, “If the maternal depression persists untreated and there is not
intervention for the mother and the dyadic relationship, the developmental issues for the infant
also persist and are likely to be less responsive to intervention over time.” 6 Recent research
shows promising results for intensive interventions that focus specifically on mother-child
interactions, suggesting that treatments designed to improve child well-being must attend both to
relieving the mothers’ depression and focus on interactions with the child as central dimensions
of the interventions. 7
Medicaid’s Role in Maternal Depression Screening and Treatment
Screening
Maternal depression screening is endorsed by several independent expert medical panels that
impact services provided to Medicaid eligible children and adults. For example:
The AAP-endorsed Bright Futures: Guidelines for Health Supervision of Infants, Children and
Adolescents ™ is used by many states to implement their EPSDT well-child visits. Bright
Futures includes recommendations for well-child visits at one week and one and two months of
age, including a recommendation for “Parental (maternal) well-being,” which includes a
postpartum checkup, with depression and substance abuse screening. Any suggestion of
depression should trigger screening questions and providers furnishing these services as part of a
well-child visit are guided to refer the mother to her obstetrician or other health care professional
and appropriate community-based mental health services. In terms of Medicaid coverage,
covering Bright Futures recommended services as part of the preventive benefit strengthens
access to these services.
In addition, the United States Preventive Services Task Force (USPSTF) recently published
recommendations for screening for depression in the general adult population, including
pregnant and postpartum women. 8 The recommendation was given a B grade, based on the
quality and strength of the evidence about potential benefits and harm for screening for this
purpose. For state Medicaid agencies, section 4106 of the Affordable Care Act (ACA)
established a one percentage point increase in the Medicaid federal medical assistance
percentage (FMAP) applied to expenditures for preventive services to states that cover all
USPSTF grade A and B preventive services and the Advisory Committee on Immunization
Practices (ACIP) recommended vaccines.
The EPSDT benefit is Medicaid’s comprehensive child health benefit. Under the EPSDT
benefit, eligible individuals under age 21 must be provided periodic screening services (well
child exams). 9 One required element of this screening is a comprehensive health and
developmental history, including assessment of physical and mental health development.

CMCS Informational Bulletin - Page 3
A maternal depression screening can be considered an integral part of a risk assessment for the
child, in light of the evidence that maternal depression can place children at risk of adverse
health consequences. There are several validated screening tools for depression which are
simple to administer and can help identify maternal depression and potential risk to the child. 10
Some of these screening tools are specific to postpartum women and some are more general.
Some states cover maternal depression screening as part of a Medicaid well-child visit. These
states may instruct providers to claim for this activity either as a service for the child or for the
mother, depending on the mother’s Medicaid eligibility. The Centers for Medicare & Medicaid
Services (CMS) wishes to clarify that, since the maternal depression screening is for the direct
benefit of the child, state Medicaid agencies may allow such screenings to be claimed as a
service for the child as part of the EPSDT benefit. State Medicaid agencies have discretion to
determine reimbursement approaches available to the pediatric provider for furnishing the
maternal depression screening.
In keeping with the expert recommendations, several state Medicaid agencies have recognized
the importance of the maternal depression screening and are allowing providers to perform and
bill for this screening as part of the EPSDT well-child visit:
•

•

•

•

Colorado: The Colorado Department of Health Care Policy and Financing issued
Provider Bulletins with guidance on maternal depression screening. Starting January
2014, postpartum depression screening is covered as an annual depression screening and
Medicaid primary care providers are encouraged to screen new mothers at a well-child
visit using the mother’s Medicaid ID number. To facilitate screening in more settings,
providers seeing an infant for a well-baby visit are alternatively allowed to bill for the
service using the Medicaid ID of the infant. 11
Illinois: The Illinois Department of Healthcare and Family Services (HFS) covers
perinatal depression screening when an approved screening instrument is used. If the
postpartum depression screening (for the woman) occurs during a well-child visit or
episodic visit for an infant (under age one) covered by HFS’ Medical Programs, the
screening may be billed as a "risk assessment" under the infant’s Medicaid identification
number. Alternatively, if the woman is postpartum and covered by HFS’ Medical
Programs, the postpartum depression screening may be billed under the woman's
identification number. 12
North Dakota: North Dakota Medicaid covers maternal depression screening as a
separate service when performed in conjunction with a Health Tracks (EPSDT) screening
or any other pediatric visit, and is considered a risk assessment for the child. Up to three
maternal depression screenings are allowed for a child under the age of one. Providers
are instructed to bill only when one of the standardized screening tools is used and to bill
using the child’s North Dakota Medicaid ID Number. 13
Virginia: Virginia covers the Behavioral Health Risks Screening Tool developed for
pregnant and non-pregnant women of child-bearing age through the Maternal, Infant, and
Early Childhood Home Visiting Program. The state provided information to practitioners
on how to bill Medicaid for using the screening tool as well as what treatment services
are available to women who screen positive. The Edinburgh Postnatal Depression
Anxiety Subscale is used to address depressive symptoms and risk of co-occurring
anxiety. Pregnant women are eligible for additional services, including case management

CMCS Informational Bulletin - Page 4
during pregnancy and up to the end of the month following their 60th day post-partum.
Infants are eligible for case management services up to their second birthday. 14
Diagnostic and Treatment Services
If a problem is identified as a result of an EPSDT screen, states have an obligation to arrange for
medically necessary diagnostic and treatment services to address the child’s needs. 15 Diagnostic
and treatment services directed solely at the mother would be coverable under the Medicaid
program only if the mother is Medicaid eligible. Mothers who are not Medicaid eligible may
receive some benefit from diagnostic and treatment services directed at treating the health and
well-being of the child (such as family therapy services) to reduce or treat the effects of the
mother’s condition on the child. Consistent with current policy regarding services provided for
the “direct benefit of the child,” such diagnostic and treatment services must actively involve the
child, be directly related to the needs of the child and such treatment must be delivered to the
child and mother together, but can be claimed as a direct service for the child. Such services also
must be coverable under one or more section 1905(a) benefit categories such as rehabilitative
services or other licensed practitioner services.
State Medicaid agencies should encourage the child’s provider to refer mothers for other
appropriate care, including diagnosis, therapy and/or medication. Mothers who are Medicaid
eligible should be referred to their primary care providers or other appropriate providers.
Mothers who are ineligible for Medicaid, or lose their eligibility 60 days postpartum, can be
referred to community resources that offer appropriate mental health services, such as
community mental health programs, federally qualified health centers or other programs that
may exist in the community. For example, the Substance Abuse and Mental Health Services
Administration (SAMHSA) offers a behavioral health treatment service locater at
https://findtreatment.samhsa.gov/. Eligibility levels for parents in state Medicaid programs vary;
in states that have taken up Medicaid’s expansion of eligibility to low income adults,
significantly greater number of low income mothers will be eligible and can receive
comprehensive coverage than in states that have not.
The Health Resources and Services Administration (HRSA) in partnership with the
Administration for Children and Families (ACF), funds states, territories and tribal entities to
create home visiting evidence-based programs that improve maternal and child health, prevent
child abuse and neglect, encourage positive parenting, and promote child development and
school readiness. Medicaid coverage authorities offer states the flexibility to provide services in
the home, which may improve care and service delivery for eligible pregnant women, parents,
and young children. The majority of evidenced-based home visiting programs deliver services
such as screening, case management, family support, counseling, and skills training for pregnant
women and parents with young children and many of these services are also Medicaid-coverable.
CMS issued an Information bulletin on March 2, 2016 describing the intersection between home
visiting models and Medicaid 16.
Promoting Maternal Depression Screening Under Medicaid
Generally, experience in states has shown that there is broad agreement that communication to
providers about screening tools, Medicaid billing codes, referral options and other information is

CMCS Informational Bulletin - Page 5
central for successful uptake and continued use. 17 States and managed care plans use a variety of
approaches to promote maternal depression screening among providers, including:
•
•
•
•

Posting information about maternal depression screening on provider websites and
publishing information in provider newsletters.
Delivering provider trainings to promote the use of maternal depression screening tools
and proper billing codes.
Conducting in-person visits to clinics to train providers on how to implement screenings,
help practices modify clinic flow, and discuss referral strategies.
Offering practitioners continuing medical education (CME) credits for participation.

States that elect to cover this service utilizing a managed care delivery system must ensure that
the service is appropriately reflected in the managed care plans’ contract, and can include
performance standards to ensure that the service is widely performed. Activities designed to
promote maternal depression screenings among Medicaid providers and to train them on how to
incorporate maternal depression screening and treatment into the EPSDT well-child visit are
generally eligible for Medicaid administrative matching funds.
Conclusion
Maternal depression can take a substantial toll on the health and well-being of both mothers and
children, and can increase related health costs, impede the development of the child, and create
negative social consequences. Maternal depression screening during the well-child visit is
considered a pediatric best practice and is a simple way to identify mothers who may be
suffering from depression and may lead to treatment for the child or referral for mothers to other
appropriate treatment. In addition to covering this screening for Medicaid eligible mothers,
states may cover maternal depression screening for non-Medicaid eligible mothers during the
well-child visit. States may also cover treatment for the mother when both the child and the
mother are present, treatment focuses on the effects of the mother’s condition on the child, and
services are for the direct benefit of the child.
States interested in learning more on this topic and to request technical assistance may contact
Kirsten Jensen, Director, Division of Benefits and Coverage at Kirsten.jensen2@cms.hhs.gov.
Endnotes
1

Managing Maternal Depression Before and After Birth, American Academy of Pediatrics,
October 25, 2010 Managing Maternal Depression Before and After Birth, American Academy of
Pediatrics, October 25, 2010 http://pediatrics.aappublications.org/cgi/reprint/peds.2010-2348v1
2
Earls, Marian, MD. Clinical Report – Incorporating Recognition and Management of Perinatal
and Postpartum Depression into Pediatric Practice, American Academy of Pediatrics, 2010
http://pediatrics.aappublications.org/content/early/2010/10/25/peds.2010-2348
3
Earls, 2010
4
Veriker, Tracey, Jennifer Macomber, and Olivia Golden, Infants of Depressed Mothers Living
in Poverty: Opportunities to Identify and Serve, The Urban Institute. August 2010
5

Maternal Depression Can Undermine the Development of Young Children, Working Paper 8, Center on the
Developing Child, Harvard University, December 2009. http://www.developingchild.harvard.edu.

CMCS Informational Bulletin - Page 6

6
7

8

Earls, 2010
Center on the Developing Child, Harvard University, December 2009

http://www.uspreventiveservicestaskforce.org/Page/Document/RecommendationStatementFinal
/depression-in-adults-screening1#discussion1
9
Section 1905(r) of the Social Security Act.
10
Identifying and Treating Maternal Depression: Strategies and Considerations for Health
Plans, National Institute for Health Care Management Foundation, June 2010. See Table 4.
http://www.nihcm.org/pdf/FINAL_MaternalDepression6-7.pdf Tools like the Edinburgh
Postpartum Depression Scale and Postpartum Depression Screening Scale have been developed
specifically to measure postpartum depression. As part of their recommendation to screen adults
for depression in primary care settings, the USPSTF concluded that asking two simple questions,
such as those included in the Patient Health Questionnaire-2, may be as effective as more formal
instruments.
11
Colorado Department of Health care Policy and Financing, Provider Bulletins: Postpartum
Depression Screenings and Payment in the Pediatric Primary Care Office (March 2014) and
Supplement (August 2014).
12
Handbook for Providers of Healthy Kids Services: Policies and Procedures for Healthcare for
Children, Illinois Department of Healthcare and Family Services, January 2015.
http://hfs.illinois.gov/html/010915n.html
13
North Dakota Department of Human Services, Medical Services Division, Medicaid Coding
Guideline, effective July 1, 2011, revised June 11, 2013. https://www.nd.gov/dhs
14
Reimbursement Efforts to Address Depression Among Pregnant and Postpartum Women,
Colorado Department of Public Health and the Environment, November 2013.
https://www.colorado.gov/pacific/sites/default/files/PF_Reimbursement-Efforts-to-AddressDepression-Among-Pregnant-and-Postpartum-Women.pdf
15
EPSDT – A Guide for States: Coverage in the Medicaid Benefit for Children and Adolescents,
Center for Medicaid and CHIP Services, CMS, June 2014 https://www.medicaid.gov/medicaidchip-program-information/by-topics/benefits/downloads/epsdt_coverage_guide.pdf
16
Coverage of Maternal, Infant, and Early Childhood Home Visiting Services. Center for
Medicaid and CHIP Services, CMS, March 2016. https://www.medicaid.gov/federal-policyguidance/downloads/CIB-03-02-16.pdf
17
Reimbursement Efforts to Address Depression Among Pregnant and Postpartum Women,
Colorado Department of Public Health and the Environment, November 2013.
https://www.colorado.gov/pacific/sites/default/files/PF_Reimbursement-Efforts-to-AddressDepression-Among-Pregnant-and-Postpartum-Women.pdf

